                       IN 1HE UNITED STATES DISTRICT COURT
                   FOR 1HE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:17-CR-128-D



UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
LEROY BROOM, JR.,                             )
                                              )
                          Defendant.          )


       On September 1, 2020, Leroy Broom, Jr. ("Broom") moved for compassionate release under

theFirstStepAct("First Step Act"), Pub. L. No. 115-391, § 603{b), 132 Stat. 5194, 5238--41 (2018)

(codified as amended at 18 U.S.C. § 3582) [D.E. 39, 41, 44] and filed a memorandum and records

in support [D.E. 45, 47]. On November 25, 2020, the United States responded in opposition [D.E.

49]. As explained below, the court denies Broom's motion.

                                                  I.

       On August 21, 2017, pursuant to a written plea agreement, Broom pleaded guilty to two

counts. Count one charged possession with intent to distribute a quantity of cocaine and count two

charged possession of a firearm in furtherance of a drug ti:afficking crime. See [D.E. 26, 27]. On

December 18, 2017, the court held a sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 33, 36, 38]; Fed. R. Crim. P. 32(i)(3)(A}-(B).

The court calculated Broom's total offense level to be 15, his criminal history category to be m, and

his advisory guideline range on count one to be 24 to 30 months' imprisonment and on count two

to be 60 months' consecutive imprisonment. See [D.E. 38] 1. After thoroughly considering all




            Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 1 of 8
relevant factors under 18 U.S.C. § 3SS3(a), the court sentenced Broom to 24 months' imprisonment

on count one and 60 months' consecutive imprisonment on count two, for a total of 84 months'

imprisonment. See [D.E. 36, 37, 38]. Broom did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days :from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3S82(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: {A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

                                                  2

            Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 2 of 8
of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, am.yotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                             that substantially djmjnjf'hes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.



                                                    3

              Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 3 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lB 1.13 to account for the First Step Act. Accordingly, section lB 1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,    ~      United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether"extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, e...&, id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d


                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-A.s determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 4 of 8
1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Broom's request for compassionate release, Broom contends that he has exhausted

his administrative remedies. See [D.E. 47] 4-5. On July 22, 2020, and again on August 11, 2020,

Broom requested home confinement from the BOP. See id. On September 4, 2020, the BOP denied
                                                                ,
Broom's request. See id.; [D.E. 41-1]. The government has invoked section 3582's exhaustion

requirement, contending that the BOP's denial of Broom's request for home confinement is

insufficient to exhaust Broom's administrative remedies for his compassionate release request See

[D.E. 49] 1, 15-17; [D.E. 41-1]; United States v. Alim1, 960 F.3d 831, 833-34 (6th Cir. 2020). The

court assumes withoutdecidingthatBroomhas exhausted his administrative remedies and addresses
Broom's claim on the merits.

       Broom seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Broom cites the COVID-19 pandemic and his health conditions, including obesity, ''pre-

diabetes," .gastroesophageal reflux disease ("GERO"), a positive tuberculosis test, and a family

history of diabetes and colon cancer. See [D.E. 47] 6--9, 10-15; [D.E. 39] 1; [D.E. 41] 1. Broom

also cites the conditions at FCI Butner, his rehabilitation efforts, his release plan, and that he has

served over 50% of his 84-month sentence. See [D.E. 39] 1; [D.E. 41] 1; [D.E. 47] 9--10, 16--17;

[D.E. 47-1]; [D.E. 47-2].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l{A)(ii). While Broom states that he

suffers from obesity, ''pre-diabetes," GERO, a positive tuberculosis test, and a family history of

                                                  5

            Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 5 of 8
diabetes and colon cancer, he has not demonstrated that he is not going to recover from these

conditions or that they cannot be treated while Broom serves his sentence. Accordingly, reducing

Broom's sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Broom's health conditions, the conditions at FCI Butner, his rehabilitation

efforts, and his release plan are extraordinary and compelling reasons under section 3582(c)(1 )(A).

Cf. United States v. Raiib 954 F.3d 594,597 (3d Cir. 2020) ("[T]he mere existence ofCOVID-19

in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread."). Even so, the section 3553(a) factors counsel

against reducing Broom's sentence. See United States v. Cham.bliss, 948 F.3d 691, 693-94 (5th Cir.

2020); Clark, 2020 WL 1874140, at *3-8.

       Broom is 40 years old and engaged in very serious criminal behavior between August 2016

and March 2017. See PSR [D.E. 33] ff 8-10. While on state probation following a2016 conviction

for possession of a :firearm by a felon, law enforcement officers searched Broom's residence on
            /



March 28, 2017. See id. ff 8, 25. During the search, officers discovered two 9mm handguns, a .38

caliber revolver, ammunition, and large amounts of cocaine and U.S. currency. See id. ff 8-10.
                                                                                                    \
Despite Broom's four prior felony convictions, and even though he was on state probation at the

time, Broom stated that he purchased at least one of the :firearms in July or August 2016 simply

because it was ''too good of a deal to pass up." See id. ,r 9. Broom also trafficked large quantities

of cocaine in Fayetteville, North Carolina while on state probation. See id. ff 8-9. Ultimately,

Broom was responsible for possessing three :firearms and ammunition in connection with his drug

trafficking activities, as well as 226.8 grams of cocaine. See id. ,r 10. Broom also is a violent

                                                 6

            Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 6 of 8
recidivist with convictions for larceny, resisting a public officer (two counts), possession of

marijuana, wi11:fu1 obstruction of a law enforcement officer, robbery with a dangerous weapon,

second degree kidnapping, possession of a firearm by a felon, and numerous driving offenses. See

id. fl 1S-26. Nonetheless, Broom has taken some positive steps while incarcerated. See [D.E. 39]

1; [D.E. 41] 1; [D.E. 47] 17; [D.E. 47-1]. The court also has considered Broom's exposure to

COVID-19, his health conditions, the conditions at FCI Butner, his rehabilitation efforts, his release

plan, and that he has served over SO% ofhis 84-month federal sentence. Cf. Pc;pper v. United States,

S62 U.S. 476, 480-81 (2011). Having considered the entire record, the steps that the BOP has taken

to address COVID-19 and treat Broom, the section 3SS3(a) factors, Broom's arguments, the

government's persuasive response, and the need to punish Broom for his serious criminal behavior,

to incapacitate Broom, to promote respect for the law, to deter others, and to protect society, the

court declines to grant Broom's motion for compassionate release. See, e.g., Chavez-Meza v. United

States, 138 S. Ct. 19S9, 1966--68 (2018); Rl!ffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at

693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205S1S, at *2 (E.D.N.C. Jan. 13,

2020) (unpublished).

       AB for Broom's request for home confinement, Broom seeks relief under the CARES Act.

See [D.E. 39] 1; [D.E. 41] 1; [D.E. 47] 19. The CARES Act does not provide this court with the

authority to grant home confinement. See United States v. Brumm~ No. 20-S626, 2020 WL

S52S871, at *2 (6th Cir. Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement

remains solely with the Attomey General and the BOP."); United States v. McCoy. No.

3: 19-CR-3S-KDB-DC~ 2020 WL S53S020, at* 1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United

States v. Gray, No. 4:12-CR-S4-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020)

(unpublished). AB such, the court dismisses Broom's request for home confinement.

                                                  7

            Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 7 of 8
                                           II.

      In sum, the court DENIES Broom's motion for compassionate release [D.E. 39, 41], and

DISMISSES Broom's request for home confinement.

      SO ORDERED. This t 1 day of February 2021.

                                                     ~~v~
                                                    JSC.DEVERID
                                                    United States District Judge




                                           8

          Case 5:17-cr-00128-D Document 53 Filed 02/18/21 Page 8 of 8
